Case 1:19-cv-03104-REB-KLM Document 1 Filed 10/31/19 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


 Civil Action No.:


 JACQUELINE MURPHY,

                Plaintiff,

 v.

 JENNA FOLTZ,

             Defendant.
 ______________________________________________________________________________

                                  COMPLAINT
 ______________________________________________________________________________

        Plaintiff Jacqueline Murphy, through counsel, Gregori Csintalan of Jeffress Law, PC,

 submits the following Complaint:

                                            Jurisdiction

        1.      This is a civil action involving an amount in controversy exceeding $75,000,

 exclusive of interest and costs, between parties of diverse citizenship and for which this Court

 has original jurisdiction under 28 U.S.C. § 1332.

        2.      In this lawsuit, Plaintiff seeks damages from Defendant Jenna Foltz for colliding

 with Plaintiff when this defendant was snowboarding, and Plaintiff was skiing. Defendant was

 uphill from Plaintiff when Defendant caused the collision. Plaintiff asserts claims for negligence

 and multiple claims under Colo. Rev. Stat. § 33-44-104 (“The Colorado Ski Safety Act”).

        3.      As a result of the subject collision, Plaintiff sustained several traumatic injuries,

 including without limitation multiple pelvic fractures, lower back pain, and chronic pubic
Case 1:19-cv-03104-REB-KLM Document 1 Filed 10/31/19 USDC Colorado Page 2 of 6




 instability. To date, she has incurred, at minimum, $34,373.82 in medical bills as a result of the

 subject collision.

         4.      Plaintiff’s damages exceed $75,000.

         5.      Defendant Jenna Foltz is a citizen of the State of Kansas. Winter Park Incident

 Report at p. 5, attached as Exhibit A.

         6.      Plaintiff Jacqueline Murphy is a citizen of the State of Colorado. See Exhibit A at

 p. 3.

         7.      Under 28 U.S.C. § 1332(a), there is complete diversity of citizenship between

 Plaintiff and Defendant.

         8.      This Court has subject-matter jurisdiction over this action.

                                          General Allegations

         9.      Plaintiff incorporates all paragraphs above by reference.

         10.     On December 20, 2017, Plaintiff Jacqueline Murphy was skiing at Winter Park,

 Colorado.

         11.     On December 20, 2017, Defendant Jenna Foltz was snowboarding at Winter Park,

 Colorado.

         12.     Both Ms. Murphy and Defendant Foltz were “skiers” within the meaning of the

 Colorado Ski Safety Act. C.R.S. § 33-44-103(8).

         13.     At that time and place, both Ms. Murphy and Defendant Foltz were descending

 Village Way run.

         14.     Ms. Murphy was skiing downhill of Defendant Foltz, in control of her speed and

 course, and plainly visible to uphill skiers and other users of Village Way run in Winter Park.

         15.     Defendant Foltz was descending Village Way from uphill of Ms. Murphy.

         16.     Defendant Foltz attempted to overtake Ms. Murphy from above and behind her.


                                                   2
Case 1:19-cv-03104-REB-KLM Document 1 Filed 10/31/19 USDC Colorado Page 3 of 6




         17.    Defendant, while attempting to overtake Ms. Murphy, collided into her from

 uphill and behind, causing her significant injuries, damages, and losses as described herein.

         18.    The sole proximate cause of the collision was the negligent and wrongful manner

 in which the Defendant was snowboarding.

                                 FIRST CLAIM FOR RELIEF
                            Negligence per se – C.R.S. § 33-44-109(2)

         19.    Plaintiff incorporates all paragraphs above by reference.

         20.    The Defendant had the primary duty, as the uphill and overtaking skier, to avoid

 skiers below. C.R.S. § 33-44-109(2).

         21.    Defendant also had a duty to maintain control of her speed and course at all times

 when skiing and to maintain a proper lookout so as to be able to avoid other skiers and/or

 objects. Id.

         22.    As such, Defendant, as the uphill and overtaking skier, had the duty to avoid

 colliding with Plaintiff as she was skiing on Village Way run at Winter Park.

         23.    Defendant breached these duties to the Plaintiff by colliding into Ms. Murphy

 from above and uphill.

         24.    The sole cause of the collision was Defendant’s breach of her statutory duties of

 care.

         25.    Plaintiff was a member of the class the statute was intended to protect and

 suffered the type of harm the statute was intended to prevent.

         26.    Plaintiff suffered injuries as set forth below as a direct and proximate result of the

 Defendant’s negligence and negligence per se.

                               SECOND CLAIM FOR RELIEF
                            Negligence per se – C.R.S. § 33-44-109(5)

         20.    Plaintiff incorporates all paragraphs above by reference.


                                                  3
Case 1:19-cv-03104-REB-KLM Document 1 Filed 10/31/19 USDC Colorado Page 4 of 6




         15.    The Defendant had a duty to refrain from acting in a manner that causes injury to

 other skiers. C.R.S. § 33-44-109(5).

         16.    The Defendant breached this duty to the Plaintiff by colliding into Ms. Murphy

 from above and uphill.

         17.    The sole cause of the collision was Defendant’s breach of her statutory duty of

 care.

         18.    Plaintiff was a member of the class the statute was intended to protect and

 suffered the type of harm the statute was intended to prevent.

         19.    Plaintiff suffered injuries as set forth below as a direct and proximate result of the

 Defendant’s negligence and negligence per se.

                                 THIRD CLAIM FOR RELIEF
                             Negligence per se – C.R.S. § 33-44-109(1)

         19.    Plaintiff incorporates all paragraphs above by reference.

         20.    The Defendant had the duty for knowing the range of her own abilities to

 negotiate any ski slope or trail and to ski within those abilities. C.R.S. § 33-44-109(1).

         22.    As such, Defendant had a duty to snowboard on only those runs that she could

 safely negotiate.

         23.    Defendant breached these duties to the Plaintiff by snowboarding on a run that

 she knew or should have known she could not safely negotiate.

         24.    The sole cause of the collision was Defendant’s breach of her statutory duties of

 care.

         25.    Plaintiff was a member of the class the statute was intended to protect and

 suffered the type of harm the statute was intended to prevent.




                                                   4
Case 1:19-cv-03104-REB-KLM Document 1 Filed 10/31/19 USDC Colorado Page 5 of 6




        26.     Plaintiff suffered injuries as set forth below as a direct and proximate result of the

 Defendant’s negligence and negligence per se.

                                 FOURTH CLAIM FOR RELIEF
                                        Negligence

        20.     Plaintiff incorporates all paragraphs above by reference.

        21.     The collision between the Plaintiff and Defendant was a result of Defendant’s

 negligent conduct, including but not limited to a failure to keep a proper lookout for other skiers;

 not skiing within the range of her own ability to negotiate the ski slope on which she was skiing;

 a failure to maintain control of her speed and course at all times when skiing; a failure to avoid a

 collision with any skiers downhill from her; and such other acts or failures to act which may be

 discovered at or before trial, which acts may have violated the ordinances and laws of Grand

 County and the State of Colorado.

        22.     The conduct of Defendant Foltz was a proximate cause of the injuries, damages,

 and losses sustained by Plaintiff, as set forth herein.


                                              DAMAGES

        20.     As a proximate result of the negligence of the Defendant, Plaintiff sustained

 traumatic injuries to her body, including without limitation injuries to her neck, back, pelvis, and

 headaches.

        21.     As a proximate result of the conduct of the Defendant, Plaintiff sustained

 permanent injuries; noneconomic damages, including without limitation pain and suffering,

 mental anguish, emotional distress, frustration, inconvenience, lost time, and loss of enjoyment

 of life; past and future expenses for the services of health-care providers and medical supplies;

 lost income; a physical impairment; and had other losses, all past and future, all to her detriment

 as a result of the conduct of the Defendant.


                                                    5
Case 1:19-cv-03104-REB-KLM Document 1 Filed 10/31/19 USDC Colorado Page 6 of 6




         22.     As a direct and proximate result of her injuries, Plaintiff has been and will be

 prevented from engaging in certain economic, social, and recreational activities normal to her

 lifestyle prior to this collision.

         24.     Plaintiff’s date of birth is May 31, 1948. She was 69 years old at the time of the

 collision. She had a minimum life expectancy, pursuant to the U.S. Life Tables, of an additional

 17.3 years, and is entitled to compensation for her injuries, damages, and losses for the

 remainder of her life.

         WHEREFORE, Plaintiff requests that judgment be entered in favor of Plaintiff and

 against the Defendant in an amount to fairly and reasonably compensate her for her injuries as

 set forth above; for court costs; for expert witness fees; for statutory interest from the date this

 cause of action accrued or as otherwise permitted under law; and for such other and further relief

 as this Court deems just and proper.

 Respectfully submitted this 31st day of October 2019.

                                                      JEFFRESS LAW, PC

                                               By:    Signature of Gregori Csintalan is on file at
                                                      the offices of Jeffress Law, PC

                                                      s/ Gregori Csintalan
                                                      Gregori Csintalan
                                                      Jeffress Law
                                                      1790 38th Street, Suite 300
                                                      Boulder, CO 80301
                                                      Telephone: (303) 993-8685
                                                      Fax: (303) 416-4213
                                                      Email: greg@jeffresslaw.com
                                                      Attorney for Plaintiff Jacqueline Murphy


 Plaintiff’s Address
 490 Etica Avenue
 Boulder, CO 80304




                                                  6
